Exhibit 10.6

MILACRON
SUPPLEMENTAL RETIREMENT PLAN

This Plan was approved by the Board of Directors on September 15, 1987, to
provide supplemental retirement benefits to certain officers of Milacron Inc.
1.     The term Plan means the Milacron Supplemental Retirement Plan as
described in this document. 2.   The following terms shall have the same
meanings as those defined in the Milacron Retirement Plan, hereinafter called
the Retirement Plan -      Highest Average Compensation;      Accrued Benefit;
     Year of Credited Service;      Benefit Commencement Date;      Normal
Retirement Date;      Early Retirement Date;      Primary Social Security
Benefit;      Actuarial Equivalent;      Company;      Board;      Participant.
For purposes of this Plan, the term Highest Average Compensation shall be
determined using "Compensation" as defined under the Milacron Retirement Plan
without regard to any dollar limitations and including employee deferrals under
the Milacron Compensation Deferral Plan. 3.   The term Recipient shall mean a
Participant who also holds one of the following offices in Milacron Inc.:
Chairman, President, Vice President, Treasurer, Secretary or Controller. 4.   As
used in this document, the words "he", "him" and "his" shall be taken to refer
equally, to a man or a woman. 5.   Subject to the possible choice of a different
form of benefit as provided in Section 8, a Recipient shall receive, beginning
on his Benefit Commencement Date and ending on the first day of the month in
which he dies, a monthly pension equal to one-twelfth of the net annual benefit
defined in Section 6, provided that his benefit has become vested as provided in
Section 9. 6.   The net annual benefit shall consist of a gross amount, as
defined in Section 7, reduced by the sum of (a) the Recipient's Accrued Benefit
under the Retirement Plan, and (b) the product obtained by multiplying 1/70th of
his Primary Social Security Benefit by the number, not in excess of 35, of his
years of Credited Service. 7.   The gross amount for any Recipient shall be 1.5%
of his Highest Average Compensation multiplied by the number (not greater than
35) of his Years of Credited Service and shall be adjusted to reflect an
Actuarial Equivalent unless retirement is elected under a Company sponsored
temporary early retirement program. 8.   A Recipient shall have options to elect
different forms of benefit, and his spouse shall have pre-retirement survivor
benefits and costs associated therewith, consistent with those provided by the
Retirement Plan. Elections made under the Retirement Plan and under this Plan
need not be the same. 9.   Unless forfeited pursuant to Section 13, a
Recipient's benefit shall become vested - (a)   on his Normal Retirement Date;
or (b)   on his Early Retirement Date; or (c)   on the date of his involuntary
termination of employment before reaching the age of 55 but after completion of
ten Years of Credited Service; or (d)   on the date of his "Qualifying
Termination" (as defined in Schedule A, attached hereto) following a "Change in
Control" (as defined in Schedule B, attached hereto). Notwithstanding the
foregoing, the Personnel and Compensation Committee of the Board, in its sole
discretion, may specify in writing a different vesting schedule or date
applicable to any Recipient. 10.   By accepting payment of any benefit under the
Plan the Recipient agrees not to be employed, or consult, in any business which
is, or is about to be, engaged in a business of the same or substantially the
same nature as the businesses of the Company or its subsidiaries without prior
written consent of the Company, and breach of this agreement by the Recipient
shall be cause for termination of payment of benefits under the Plan. 11.   The
establishment of the Plan shall not be construed as conferring any legal rights
upon any Recipient or other person for a continuation of employment, nor shall
it interfere with the rights of the Company to discharge any Recipient and to
treat him without regard to the effect which such treatment might have upon him
as a Recipient. 12.   Any benefit payable under the Plan shall not be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, lien or charge, and any attempt to cause any such benefit to be so
subjected shall not be recognized except to such extent as may be required by
law. 13.   In the event that a Recipient shall at any time be convicted of a
crime involving dishonesty or fraud on his part in his relationship with the
Company, all benefits which would otherwise by payable to him under the Plan
shall be forfeited. 14.   The Plan shall be administered by the Personnel and
Compensation Committee of the Board. 15.   The Company shall have the right to
deduct from each payment to be made under the Plan any required withholding
taxes. 16.   In the event that a Recipient is unable to care for his affairs
because of illness or accident, the Board may direct that any benefit payment
due him, unless claim shall have been made therefor by a duly appointed legal
representative, be paid to his spouse, a child, a parent or other blood
relative, or to a person with whom he resides, and any such payment so made
shall be a complete discharge of the liabilities of the Plan therefor. 17.   The
Board reserves the right to modify or to amend, in whole or in part, or to
terminate, this Plan at any time, provided however, that the Plan shall not be
modified, amended or terminated during the 24-month period beginning on the date
of a Change in Control. However, no modification, amendment or termination of
the Plan shall adversely affect the right of any Recipient to receive the
benefits granted to him under the Plan before the date of modification,
amendment or termination. 18.   Amounts, if any, contributed to the Plan by the
Company shall be held in trust, but shall not be held for the separate account
of any Recipient. 19.   The Plan shall be governed and construed by the laws of
the State of Ohio. 20.   Notwithstanding the foregoing, supplemental benefit
payments may be made from this Plan pursuant to such severance and retirement
arrangements or agreements as determined by the Company. Such benefit payments
shall be subject to the provisions of Sections 10-19 hereof, and the
participants receiving such benefit payments shall be treated as Recipients for
purposes of applying those Sections. SCHEDULE A A "Qualifying Termination" shall
mean (i) a termination of the individual's employment by the Company for any
reason other than for "Cause" or "Disability" (as defined below) during the
"Protection Period" (as defined below), or (ii) the individual's termination of
employment for "Good Reason" (as defined below) during the Protection Period.
      (a)  Disability.   If the individual is absent from duties with the
Company on a full-time basis for eighteen consecutive months due to a physical
or mental incapacity, and the individual has not returned to the full-time
performance of the individual's duties within thirty (30) days after written
Notice of Termination is given to the individual by the Company, such
termination shall be considered to be termination by the Company for
"Disability" for purposes of this Exhibit.       (b)  Cause.   The Company may
terminate the individual's employment for Cause. For purposes of this Schedule
only, the Company shall have "Cause" to terminate the individual's employment
hereunder only on the basis of (i) the individual's fraud on, or
misappropriation or embezzlement of assets of, the Company that causes material
harm to the Company or (ii) the individual's willful and continued failure to
substantially perform the individual's duties hereunder (other than any such
failure resulting from the individual's mental or physical incapacity or mental
illness or any such actual or anticipated failure after the issuance of a Notice
of Termination, as defined in Paragraph (d), by the individual for Good Reason,
as defined below); provided, however, that "Cause" shall occur with respect to
clause (ii) of this sentence only if such action constituting Cause has not been
corrected or cured by the individual within 30 days after the individual has
received written notice from the Company of the Company's intent to terminate
the individual's employment for Cause and specifying in detail the basis for
such termination. For purposes of this Paragraph, no act, or failure to act, on
the individual's part shall be considered "willful" unless done, or omitted to
be done, by the individual in bad faith and without reasonable belief that the
individual's action or omission was in the best interests of the Company.
Notwithstanding the foregoing, the individual shall not be deemed to have been
terminated for Cause unless and until delivery to the individual of a copy of a
resolution duly adopted by the affirmative vote of not less than three-quarters
of the entire membership of the Board at a meeting of the Board called and held
for the purpose (after reasonable notice to the individual and an opportunity
for the individual, together with the individual's counsel, to be heard before
the Board), finding that in the good faith opinion of the Board the individual
was guilty of conduct set forth in clause (i) or (ii) of this Paragraph and
specifying the particulars thereof in detail.       (c)  Good Reason.   The
individual shall be entitled to terminate the individual's employment for Good
Reason at any time following a Change in Control. For purposes of this Schedule,
"Good Reason" shall exist in the event of the occurrence of any of the following
without the individual's express prior written consent:             (i)  any
diminution of, or the assignment to the individual of duties inconsistent with,
the individual's position, duties, responsibilities and status with the Company
immediately prior to a Change in Control, an adverse change in the individual's
titles or offices as in effect immediately prior to a Change in Control, or any
removal of the individual from, or any failure to reelect the individual to, any
of such positions, except in connection with the individual's termination of
employment for Disability or Cause or as a result of the individual's death or
by the individual other than for Good Reason;             (ii)  a reduction by
the Company in the individual's base salary as in effect on the date of a Change
in Control or as the same may be increased from time to time during the term of
any agreement between the Company and the individual;             (iii)  the
Company's failure to continue any benefit plan or arrangement (including,
without limitation, the Company's life insurance, post-retirement benefits, and
comprehensive medical plan coverage) in which the individual participated at the
time of a Change in Control (or any other plans providing the individual with
substantially similar benefits) (hereinafter referred to as "Benefit Plans"), or
any action by the Company that would adversely affect the individual's
participation in or materially reduce the individual's benefits under any such
Benefit Plan or deprive the individual of any material fringe benefit enjoyed by
the individual at the time of a Change in Control;             (iv)  the
Company's failure to continue in effect, or continue payments under, any
incentive plan or arrangement (including, without limitation, any equity-based
plan or arrangement) in which the individual participated at the time of a
Change in Control (hereinafter referred to as "Incentive Plans") or any action
by the Company that would adversely affect the individual's participation in any
such Incentive Plans or reduce the individual's benefits under any such
Incentive Plans;             (v)  a relocation of the Company's principal
executive offices to a location outside the Cincinnati, Ohio metropolitan area
or relocation of the individual's primary workplace to any place other than the
location at which the individual performed the individual's duties immediately
prior to a Change in Control;             (vi)  the Company's failure to provide
the individual with the number of paid vacation days to which the individual was
entitled at the time of a Change in Control;             (vii)  the Company's
material breach of any provision of any agreement between the Company and the
individual regarding severance benefits following a Change in Control;
            (viii)  the Company's purported termination of the individual which
is not effected pursuant to a Notice of Termination satisfying the requirements
of Paragraph (d);       (d)  Notice of Termination.    Any purported termination
of the individual by the Company or by the individual shall be communicated by
written Notice of Termination to the other party in accordance with Paragraph
(f) hereof. For purposes of this Schedule, a "Notice of Termination" shall mean
a notice that indicates the specific termination provision in this Schedule
relied upon and the facts, if any, supporting application of such provision.
      (e)  Date of Termination:  Dispute Concerning Termination.    "Date of
Termination" shall mean (i) if the individual's employment is terminated for
Disability, thirty (30) days after Notice of Termination is given (provided that
the individual has not returned to the performance of the individual's duties on
a full-time basis during such thirty (30) day period) or (ii) if the
individual's employment is terminated by the Company for any reason other than
Disability or by the individual for any reason, the date specified in the Notice
of Termination (which, in the case of a termination by the Company shall not be
less than thirty (30) days, and in the case of a termination by the individual
shall not be more than sixty (60) days, respectively, from the date such Notice
of Termination is given); provided, however, that if the party receiving the
Notice of Termination notifies the other party within thirty (30) days after the
date such Notice of Termination is given that a dispute exists concerning the
termination, the Date of Termination shall be the date on which the dispute is
finally resolved, either by mutual written agreement of the parties or by a
binding arbitration award referred to in Paragraph (g); and provided, further
that the Date of Termination shall be extended by a notice of dispute only if
such notice is given in good faith and the party giving such notice shall pursue
the resolution of such dispute with reasonable diligence. The Company shall
continue the individual as a participant in the plan until the dispute is
finally resolved in accordance with this Schedule. For purposes of determining
whether any Qualifying Termination has occurred during the Protection Period,
the date a Notice of Termination is given pursuant to this Schedule shall be
deemed the date of the individual's Qualifying Termination.
      (f)  Notice.    For the purposes of this Schedule, notices and all other
communications provided for in the Schedule shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, as follows:
            (i)  if, to the individual, to the individual's current address on
file with the Company;             (ii)  if, to the Company, to:      Milacron
Inc.                                                                 4701
Marburg Avenue                                                             
   Cincinnati, Ohio 45209                                       
            Attn:    Secretary or to such other address as either party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.
      (g)  Arbitration.    Any dispute or controversy arising under or in
connection with this Schedule shall be settled exclusively by arbitration in
Cincinnati, Ohio in accordance with the rules of (but not necessarily appointed
by) the American Arbitration Association then in effect except as provided
herein. Judgment may be entered on the arbitrator's award in any court having
jurisdiction. No such arbitration proceedings shall be commenced or conducted
until at least sixty (60) days after the parties, in good faith, shall have
attempted to resolve such dispute by mutual agreement; and the parties hereby
agree to endeavor in good faith to resolve any dispute by mutual agreement. If
mutual agreement cannot be attained, any disputing party, by written notice to
the other ("Arbitration Notice") may commence arbitration proceedings. Such
arbitration shall be conducted before a panel of three arbitrators, one
appointed by each party within thirty (30) days after the date of the
Arbitration Notice, and one chosen within sixty (60) days after the date of the
Arbitration Notice by the two arbitrators appointed by the disputing parties.
Any Cincinnati, Ohio court of competent jurisdiction shall appoint any
arbitrator that has not been appointed within such time periods. Judgment may
include costs and attorneys fees and may be entered in any court of competent
jurisdiction.       (h)  Definitions.    For purposes of this Schedule,
"Company" shall mean Milacron Inc., "Protection Period" shall mean the 24-month
period beginning on the date of a Change in Control, and "Board" shall mean the
Board of Directors of Milacron Inc. and "Change in Control" shall have the
meaning set forth in Schedule B. SCHEDULE B       (a)  a Person or Group other
than a trustee or other fiduciary of securities held under an employee benefit
plan of the Company or any of its subsidiaries, is or becomes a Beneficial
Owner, directly or indirectly, of stock of the Company representing 20% or more
of the total voting power of the Company's then outstanding stock and
securities; provided, however, that for purposes of this Paragraph (a), the
following acquisitions shall not constitute a Change of Control: (i) any
acquisition directly from the Company, (ii) any acquisition by the Company,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any corporation controlled by the Company or
(iv) any acquisition by any corporation pursuant to a transaction which complies
with clause (i) of Paragraph (c) of this Schedule.       (b)  individuals who,
as of the date hereof, constitute the Board of Directors of the Company (the
"Incumbent Board"), cease for any reason to constitute a majority thereof;
provided, however, that any individual becoming a director whose election, or
nomination for election by the Company's stockholders, was approved by a vote of
at least 60% of the directors then comprising the Incumbent Board shall be
considered as though such individual was a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person or Group other
than the Board of Directors of the Company;       (c)  there is consummated a
merger, consolidation or other corporate transaction, other than (i) a merger,
consolidation or transaction that would result in the voting securities of the
Company outstanding immediately prior to such merger, consolidation or
transaction continuing to represent (either by remaining outstanding or by being
converted into voting securities of the surviving entity or any parent thereof)
at least 66b% of the combined voting power of the stock and securities of the
Company or such surviving entity or any parent thereof outstanding immediately
after such merger, consolidation or transaction, or (ii) a merger, consolidation
or transaction effected to implement a recapitalization of the Company (or
similar transaction) in which no Person or Group is or becomes the Beneficial
Owner, directly or indirectly, of stock and securities of the Company
representing more than 20% of the combined voting power of the Company's then
outstanding stock and securities;       (d)  the sale or disposition by the
Company of all or substantially all of the Company's assets other than a sale or
disposition by the Company of all or substantially all of the assets to an
entity at least 66% of the combined voting power of the stock and securities
which is owned by Persons in substantially the same proportions as their
ownership of the Company's voting stock immediately prior to such sale; or
      (e)  the stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company. "Company" shall mean Milacron Inc.
"Person" shall mean any person (as defined in Section 3(a)(9) of the Securities
Exchange Act (the "Exchange Act"), as such term is modified in Section 13(d) and
14(d) of the Exchange Act) other than (i) any employee plan established by the
Company, (ii) any affiliate (as defined in Rule 12b-2 promulgated under the
Exchange Act) of the Company, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities, or (iv) a corporation
owned, directly or indirectly, by stockholders of the Company in substantially
the same proportions as their ownership of the Company. "Group" shall mean any
group as defined in Section 14(d)(2) of the Exchange Act. "Beneficial Owner"
shall mean beneficial owner as defined in Rule 13d-3 under the Exchange Act.